ORDER
PER CURIAM.
Lacy Jordan appeals his conviction of first degree burglary. He asserts that the state did not present sufficient evidence to make a submissible case because it did not establish that he intended to commit a felony when he refused to leave the victim’s house. We disagree and affirm the conviction. Because we do not discern any jurisprudential value in publishing an opinion, we issue this summary order. Rule 30.25(b). We have given Jordan and the state a memorandum explaining the basis of our decision.